Case 1:18-cv-08944”-T3_BD Document13-3 Filed 12/13/I8\) Page 1 of 1
\," . "\c/

NOT|CE OF COND|TlONS'OF PROBATlON

 

l, §m(;(\(`/\ E)(C(_.&Y}\CL£/) understand that my probable permanent

appointment to the positions of Correction Ofl`lcer is contingent upon me successfully passing the
required probationary period, a background investigation and a medical examination.

Failure to satisfy any of the above may result in termination of my employment.

| also understand that, the period of probationary service for each newly appointed employee is (24)
months and may be extended by the number of days the employee does not perform the duties of the
position which includes but is not limited to sick leave, annual leave, compensatory time off, medically
monitored duty, absence without leave or suspension from duty without pay, etc.

Correction officers are required to work rotating hours and shifts, including nights, Saturdays, Sundays
ad holidays and ordered overtime when necessary.

l do hereby accept this appointment as Correction Oflicer, subject to the above conditions.

Exam: ;)~BOH List: \Q:T`)

Name(r>§rint):& crim @mds$l\& w
signature /Q §_`___"
oate: 3 l Ll l l€)

Pre Employment 9

